 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN nlsrRlC'r oF cALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)

Salvador LOpeZ_LOpeZ Case Number: 3:18-rnj-22399-KSC

Hootan Baigmohammadi
Defendarzt ’s Attorney

REGISTRATION NO. 80335298

THE DEFENDANT:
|X| pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly7 the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
fl The defendant has been found not guilty on count(s)
|:I Count(g) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|X| Assessrnent: 310 WAIVED

Fine: WAIVED

`IE Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018

Date of lmposition of Sentence

 

FlLED

   
   

 

 

 

 

 

 

OCt 26 2018 f . v '“T-??ii-" `““~<;::::`
I-IO ORABLE KAREN S. CRAWFORD
sou$h§'::i :i::r::§;'g:"éif::,';;m‘\ UNITED STATES MAGISTRATE JUDGE
BY s!ericas DEFuTY

 

 

 

31 18-mj-22399-KSC

 

